DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mindy Rittner on 2/16/2022.
IN THE CLAIMS as filed 2/10/2022:
In Claim 8, line 4, replace the limitation “pivots lower rim side part” with --pivots lower rim side parts--.
Reasons for Allowance
	Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 6.
Re 6, Applicant argues that Schmidt (US 2021/0070348) does not teach or suggest a plurality of rim parts including a changeable-length rim part comprising two upper rim parts articulatedly connecting a left-side further rim side part to a right-side further rim side part, the two upper rim parts being interconnected by a slot guide so as 
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656